DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 12/21/20 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-3, 8, 12-13 and 20 is/are rejected, claim 4-7 and 9-11 is/are objected to and claims 14-19 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: 
“receiving an image of spectral response at an area of a field corresponding to a path of the mobile agricultural machine that traverses the field to perform an agricultural operation … generating an image distance metric based on a distance between the spectral response and a base spectral response model corresponding to the terrain” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of Object detection, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments


[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. 
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20170357267) in view of Kukshya (US 20110200225).

With regards to claim 1, Foster discloses a method of controlling a mobile work agricultural 
machine, the method comprising:
receiving an image of spectral response at an area of a field corresponding to a path of the mobile agricultural machine that traverses the field to perform an agricultural operation (see paragraph 4, configured to receive a first signal from the LiDAR sensor indicating distances and 
generating an image probability distance metric based on a distance between the spectral response (see paragraph 4, to create or update a map of one or more cells that correspond to one or more locations of the work area, wherein each of the one or more cells indicate whether the obstacle occupies the respective locations of the work area based on the points of the point cloud, also see paragraph 35, processor 50 may weigh probabilities of different sensors in determining the map, such as weighing the LiDAR sensor data, radar sensor data, red-blue-green (RGB) sensor data);
comparing the image distance metric to a distance threshold (see paragraph 35, if the probability of an obstacle is greater than a threshold probability, the grid cell indicates the cell as an obstacle, the data is sent to a control system to control the operations of the vehicle); and
controlling, based on the comparison, a controllable subsystem of the mobile
agricultural machine during the agricultural (see paragraph 5, wherein each of the one or more cells indicate whether the obstacle occupies the respective locations of the agricultural field, and to send a second signal indicative of instructions to control the vehicle based on the map).
Foster is silent in disclosing generating an image distance metric based on a distance between the spectral response and a base spectral response model corresponding to the field. However, Foster teaches a controller 44 may receive signal(s) from the LiDAR sensor 20 indicative of the distances and/or directions from the agricultural vehicle to the obstacle 28, and further, the controller 44 receive radar sensor data indicating distance to the obstacle 28, and at block 86, the processor 50 determines obstacle distance and/or direction based on the radar data, which suggests a reference base image. 
Kukshya discloses generating an image distance metric based on a distance between the spectral response and a base spectral response model corresponding to the terrain (see paragraph 11, hyper-spectral image data, and filter means operable to compare a target hyper-spectral image data to the hyper-spectral image data); and comparing the image distance metric to a distance threshold (see paragraph 63, a search is made through CEM values for each of the nine pixels (x1, x2, . . . , x9) of the real valued matrix X and CEM values that reach a threshold are identified as second target pixels).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include comparing spectral images in order to extract additional details in objects in said spectral image for improving image recognition. 

With regards to claim 2, Foster discloses the method of claim 1, wherein the mobile agricultural machine includes ground-engaging traction elements configured to propel the mobile agricultural machine over the field (see figure 1) and the method further comprises: identifying a field condition of the field based on the comparison (see paragraph 35, if the probability of an obstacle is greater than a threshold probability, the grid cell indicates the cell as an obstacle, the data is sent to a control system to control the operations of the vehicle); and controlling the controllable subsystem of the mobile agricultural machine based on the field condition (see paragraph 5, wherein each of the one or more cells indicate whether the obstacle occupies the respective locations of the agricultural field, and to send a second signal indicative of instructions to control the vehicle based on the map).

With regards to claim 3, Kukshya discloses image is captured by an unmanned aerial vehicle (see figure 1, showing an aircraft). See the motivation for claim 1. 

With regards to claim 12, Foster discloses controlling a controllable subsystem of the mobile work machine comprises: controlling a user interface mechanism to render an indication of a terrain condition in a path of the mobile work machine (see paragraph 26, user interface 54 communicatively coupled to the controller 44, the user interface 54 is configured to enable an 

With regards to claim 13, Foster discloses a controllable subsystem of the mobile work machine comprises automatically controlling at least one of a propulsion system or a steering system of the mobile work machine (see paragraph 20, vehicle 10 includes a steering control system 46 configured to control a direction of movement of the autonomous agricultural vehicle 10, and a speed control system 48 configured to control a speed of the autonomous agricultural vehicle 10).

With regards to claim 20 see the rationale and rejection for claim 1. 

3.	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20170357267) in view of Kukshya (US 20110200225) and Peake (US 20120296529).

With regards to claim 8, the combination of Foster and Kukshya as a whole discloses all the limitations of claim 2, but is silent in disclosing field condition comprises a soil condition. Peake discloses field condition comprises a soil condition (see paragraph 43, knowledge of the desired path of an implement as discussed above in connection with path adjustments to anticipate the effect of curves, the autopilot may also have knowledge of the terrain over which a path runs, this knowledge may take the form of digital topographic and/or s condition maps, topographic and/or soil condition data may be stored in memory in an autopilot).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include soil information for allowing operators to determine whether to start planting at said locations for improving agriculture methods.

[4]	Claim Objections
Claim 4-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 4, the examiner cannot find any applicable prior art providing teachings for the following limitation(s):“the method of claim 2, wherein the base spectral response model comprises a base color vector, and generating the image distance metric comprises: determining an image color vector for the received image, and determining a distance between the image color vector and the base color vector” in combination with the rest of the limitations of claim 4.

Hultgren (US 20030176281) discloses a metric distance `closest to` is performed in a uniform color space -L*a*b- with appropriate weighting of the three dimensional components of the color vector representing the color difference between the desired color and the printed color (see paragraph 54). Hultgren does not discloses computing a physical distance, from vehicle to obstacle, but computes the distance between color values. 

Claims 5-7 and 9-11 are objected to because they are dependent on claim 4 which includes allowable subject matter.

[5]	Allowable Subject Matter
Claims 14-19 are allowable. 

With regards to claim 14, see the rationale for claim 4 under “Claim Objections.” 


Hultgren (US 20030176281) discloses a metric distance `closest to` is performed in a uniform color space -L*a*b- with appropriate weighting of the three dimensional components of the color vector representing the color difference between the desired color and the printed color (see paragraph 54). Hultgren does not discloses computing a physical distance, from vehicle to obstacle, but computes the distance between color values. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/22/21